     Case: 1:19-cv-00145-DAP Doc #: 322 Filed: 05/10/19 1 of 6. PageID #: 9270




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                            )
                Plaintiff,                               )
v.                                                       )         Case No. 1:19-cv-145
                                                         )
SOUTH UNIVERSITY                                         )        JUDGE DAN AARON POLSTER
OF OHIO, LLC, et al.                                     )        MAGISTRATE JUDGE
                     Defendants.                         )        THOMAS M. PARKER

                       UNITED STATES’ STATEMENT OF INTEREST
                    CONCERNING RECEIVERSHIP TERMINATION ORDER

          In response to the Order re Termination of Receivership as of May 31, 2019 (ECF No.

285) (“Termination Notice Order”) seeking input about what an order terminating the

receivership (the “Termination Order”) should contain, the United States, on behalf of the

Department of Education (“Education”), files this Statement of Interest pursuant to 28 U.S.C.

§ 517.1

                        STATUTORY AND REGULATORY BACKGROUND

          Title IV of the Higher Education Act (“HEA”) establishes federal student financial aid

programs through which the government forwards student loan proceeds to eligible higher

education institutions. See 20 U.S.C. § 1070(a). To demonstrate financial responsibility, an

institution must meet certain specified financial obligations and regulatory measures. See 34

C.F.R. §§ 668.171-668.173.

          Even if an institution is found to no longer be eligible under the HEA to participate in

Title IV programs, it must continue comply with applicable regulations. E.g., 34 C.F.R.



1
  28 U.S.C. § 517 provides that “any officer of the Department of Justice, may be sent by the Attorney General to
any State or district in the United States to attend to the interests of the United States in a suit pending in a court of
the United States, or in a court of a State, or to attend to any other interest of the United States.”
    Case: 1:19-cv-00145-DAP Doc #: 322 Filed: 05/10/19 2 of 6. PageID #: 9271



§§ 668.26, 674.17(a). After an institution stops receiving Title IV funds, for example, it must

arrange for an independent audit of all Title IV funds received, and submit the resulting “close-

out” audit report to Education within 90 days after the end of its participation. 34 C.F.R.

§ 668.26(b)(2); see also 34 C.F.R. § 668.82(b)(1) (“In the capacity of a fiduciary—(1) A

participating institution is subject to the highest standard of care and diligence in administering

the programs and in accounting to the Secretary for the funds received under those programs.”).

       A closed institution must “[i]nform the Secretary of the arrangements that the institution

has made for the proper retention and storage for a minimum of three years of all records

concerning the administration of that program.” 34 C.F.R. § 668.26(b)(3).

       Institutions have additional obligations if they participate in the Federal Perkins Loan

program (“Perkins Loan Program”), 20 U.S.C. §§ 1087aa-1087hh. This program “provides low-

interest loans to financially needy students attending institutions of higher education to help them

pay their educational costs.” 34 C.F.R. § 674.1. Loans made under Perkins Loan Program are

funded by contributions from the government and the eligible institution. See 34 C.F.R. § 674.8.

An institution participating in the Federal Perkins Loan Program must establish and maintain a

fund (“Perkins Fund”) into which it deposits federal contributions allocated to such fund, as well

as institutional contributions to the fund, together with any repayments of principal and interest

and any other earnings on the assets. 34 C.F.R. § 674.8. If an institution responsible for the

Perkins Fund closes, Education’s regulations provide for a “capital distribution of the liquid

assets of the Fund according to section 466(c) of the Act [i.e., 20 U.S.C. § 1087ff(c)]” and

“assignment of the outstanding loans to the United States.” 34 C.F.R. § 674.17(a). A closed

institution must also “inform the Secretary of how the institution will provide for the collection

of any outstanding loans made under that program.” 34 C.F.R. § 668.26(b)(4).



                                                  2
    Case: 1:19-cv-00145-DAP Doc #: 322 Filed: 05/10/19 3 of 6. PageID #: 9272



       Closed institutions are also required to “inform the Secretary of how the institution will

provide for the collection of any outstanding loans made under the National Defense/Direct

Student Loan programs.” See 34 C.F.R. § 668.26(b)(6).

       Closed institutions likewise must continue to comply with the requirements of 34 C.F.R.

§ 668.22 for the treatment of Title IV program funds when a student withdraws. 34 C.F.R.

§ 668.26(b)(7).

       In addition, closed institutions must return to Education “any unexpended funds that the

institution has received under the Title IV, HEA programs for attendance at the institution, less

the institution's administrative allowance, if applicable . . . .” 34 C.F.R. § 668.26(c)(1).

                      FACTUAL AND PROCEDURAL BACKGROUND

       Defendants South University of Ohio, LLC; DCEH Education Holdings, LLC; and

Argosy Education Group, LLC (collectively, “Dream Center”) own higher education institutions

that received Title IV funds. ECF No. 1 (“Complaint” or “Compl.”) ¶¶ 4-6, 37; ECF No. 6

(“Answer” or “Ans.”) ¶ 4 (admitting allegations of Complaint ¶¶ 4-39). On January 18, 2019,

the Court appointed Mark Dottore (“Receiver”) as Dream Center’s receiver. See Receivership

Order ¶¶ 1, 10-11.

       On February 27, 2019, Education denied a request from Argosy University (“Argosy”)

for approval of a change in ownership or structure resulting in a change of control. See Letter

from Michael J. Frola, Director, Multi-Regional and Foreign Schools Participation Division,

U.S. Department of Education, to Mark Dottore, Dottore Companies, and Randall K. Barton,

Chairman, Dream Center Education Holdings (Feb. 27, 2019), available at

https://studentaid.ed.gov/sa/sites/default/files/argosy-cio-denial-redacted.pdf (the “Denial

Letter”).



                                                  3
    Case: 1:19-cv-00145-DAP Doc #: 322 Filed: 05/10/19 4 of 6. PageID #: 9273



       On April 26, 2019, the Court entered the Termination Notice Order, which states that the

receivership will be terminated on May 31, 2019. The Termination Notice Order invited parties

in interest (including Education) to file position statements regarding provisions that the Court

should consider including in the Termination Order.

       On May 9, 2019, Education sent a letter to the Receiver (the “Education Letter”) setting

forth the Receiver’s failure to arrange for a close-out audit, reminding the Receiver of his

regulatory obligations under 34 C.F.R. § 668.26, and requesting certain information from the

Receiver. See Exhibit 1.

       On May 10, 2019, the Receiver filed a status report with the court, disclosing his receipt

of the Education Letter and stating that he will not be able to comply with the close-out audit

obligations by May 31, 2019. See ECF No. 316 at 3.

                            POSITION OF THE UNITED STATES

       As long as the receivership is in effect, the Receiver must manage the receivership estate

in compliance with Education’s regulations. See ECF No. 150 (“The Receiver shall have the

authority to operate and manage the Receivership Entities and the Property . . . subject to . . .

applicable law.”) (emphasis added). Accordingly, to ensure that Education receives the

information requested in the Education Letter before the Receiver is relieved of his duties, the

United States suggests that the Receiver be required to provide a response that addresses the

substance of all requests in the Education Letter no later than seven days before the receivership

is terminated.




                                                  4
   Case: 1:19-cv-00145-DAP Doc #: 322 Filed: 05/10/19 5 of 6. PageID #: 9274



May 10, 2019
                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          JUSTIN E. HERDMAN
                                          United States Attorney

                                          SUZANA K. KOCH
                                          Assistant United States Attorney

                                          /s/ Danielle A Pham__________
                                          RUTH A. HARVEY
                                          LLOYD H. RANDOLPH
                                          DANIELLE A. PHAM
                                          Attorneys
                                          United States Department of Justice
                                          P.O. Box 875, Ben Franklin Station
                                          Washington, D.C. 20044-0875
                                          Phone: (202) 514-7451
                                          Email: danielle.pham@usdoj.gov

                                          Attorneys for the United States




                                      5
    Case: 1:19-cv-00145-DAP Doc #: 322 Filed: 05/10/19 6 of 6. PageID #: 9275




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing UNITED

STATES’ STATEMENT OF INTEREST CONCERNING RECEIVERSHIP TERMINATION

ORDER with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all CM/ECF participants.


                                                /s/ Danielle A. Pham
                                                Danielle A. Pham
                                                Trial Attorney
                                                U.S. Department of Justice
